IN THE SUPREME COURT OF THE STATE OF DELAWARE

  AIRBASE CARPET MART, INC.,                       §
                                                   §      No. 27, 2016
                Plaintiff Below,                   §
                Appellant,                         §      Court Below:
                                                   §
         v.                                        §      Superior Court of the
                                                   §      State of Delaware
  AYA ASSOCIATES, INC.,                            §
                                                   §      C.A. No. N15C-03-104
                Defendant Below,                   §
                Appellee.                          §

                               Submitted: September 14, 2016
                                Decided: September 16, 2016

  Before STRINE, Chief Justice, HOLLAND and VALIHURA, Justices.

                                          ORDER

         This 16th day of September 2016, the Court, having considered this matter on the

briefs of the parties, has concluded that the same should be affirmed on the basis of and for

the reasons assigned by the Superior Court in its decision of December 15, 2015.

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                            BY THE COURT:



                                            /s/ Karen L. Valihura
                                                   Justice